Name: COMMISSION REGULATION (EC) No 1015/95 of 5 May 1995 laying down the extent to which applications lodged on 1 and 2 May 1995 for certificates for the advance-fixing of the export refund for certain poultrymeat products may be accepted
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  trade policy;  cooperation policy
 Date Published: nan

 6. 5. 95 No L 103/ 1EN Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1015/95 of 5 May 1995 laying down the extent to which applications lodged on 1 and 2 May 1995 for certificates for the advance-fixing of the export refund for certain poultrymeat products may be accepted which advance-fixing certificates have been applied for, applications may be granted in full, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 437/95 of 28 February 1995 laying down detailed rules for gran ­ ting a special refund for exports of poultrymeat sector products to certain third countries ('), as amended by Regulation (EC) No 973/95 (2), and in particular Article 3 thereof, Whereas the export refunds for poultrymeat are laid down by Commission Regulation (EC) No 909/95 (3), Whereas Regulation (EC) No 437/95 lays down that refunds must be fixed in advance for control purposes ; Whereas pursuant to Article 3 of Regulation (EC) No 437/95, it may be decided to terminate the lodging of applications for advance-fixing certificates and to reduce the quantities applied for when the total quantity exceeds 40 000 tonnes ; whereas, in view of the quantities for HAS ADOPTED THIS REGULATION : Article 1 Applications for certificates for the advance-fixing of the refund for products falling within CN codes 0207 21 10 900, 0207 21 90 190, 0207 41 1 1 900, 0207 41 71 190, 0207 42 51 000, 0207 42 59 000 and 0207 42 10 990 referred to in the Annex to Regulation (EC) No 909/95 and which must be exported under the conditions laid down in Regulation (EC) No 437/95, submitted on 1 and 2 May 1995, shall be granted in full . Article 2 This Regulation shall enter into force on 8 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 45, 1 . 3 . 1995, p. 30. (2) OJ No L 97, 29. 4. 1995, p. 65. (3) OJ No L 93, 26. 4. 1995, p. 16.